Filed 1/14/14 In re S.M. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re S.M., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E059586
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. RIJ1300334)
v.
                                                                         OPINION
S.M.,

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Robert J. McIntyre,

Judge. (Retired Judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

         Erica Gambale, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Following a jurisdictional hearing, the juvenile court found true that defendant and

appellant S.M. (minor) had committed misdemeanor resisting or delaying a peace officer

(Pen. Code, § 148, subd. (a)) as alleged in a Welfare and Institutions Code section 602

petition. Minor was thereafter placed on probation on various terms and conditions

pursuant to Welfare and Institutions Code section 725, subdivision (a). Minor appeals.

We find no error and affirm the judgment.

                                             I

                              FACTUAL BACKGROUND

       On August 24, 2012, at around 2:52 p.m., Riverside County Sheriff’s deputies

Aaron Hallenbeck and Christopher Loucks were on routine patrol riding marked police

motorcycles near Rancho Verde High School in Moreno Valley when they observed

numerous students jaywalking. Deputy Hallenbeck, using the loud speaker on his

motorcycle, told the students to go back to the sidewalk because there was no crosswalk,

and it was unsafe for them to cross the street there. Minor was the only student who

failed to comply and continued to cross the street as an oncoming vehicle was forced to

stop for him.

       After minor illegally crossed the street, Deputy Hallenbeck rode his motorcycle

toward minor and, from about 10 to 15 feet away, asked minor to stop. Minor failed to

comply and continued to walk away. Deputy Hallenbeck rode closer to minor and

repeatedly asked minor to stop. Minor ignored these commands and continued to walk




                                             2
away. Minor eventually told Deputy Hallenbeck that he was not going to stop because he

was walking home.

       Deputy Hallenbeck dismounted from his motorcycle, approached minor, and told

minor to sit on the curb. Minor complied and sat down. Deputies Hallenbeck and

Loucks then repeatedly asked minor for his name. Minor replied that he was not going to

tell them his name; that he did not have to tell them his name; and that he did not want to

talk to them. Deputies eventually transported minor to the high school disciplinary office

to determine minor’s identity. As the deputies walked into the office with minor, staff

immediately recognized minor and asked minor what he had done now. The entire

incident lasted approximately three hours.

                                             II

                                      DISCUSSION

       Minor appealed and, upon his request, this court appointed counsel to represent

him. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d
436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

summary of the facts and potential arguable issues, and requesting this court conduct an

independent review of the record.

       We offered minor an opportunity to file a personal supplemental brief, but he has

not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the record for potential error and find no arguable issues.




                                             3
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.
We concur:



HOLLENHORST
                       J.



McKINSTER
                       J.




                                      4